DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant's amendment filed 1/29/2021 has been received and entered into record. As a result, claims 1, 4-7, 10, 12, 13, and 15 have been amended and claim 14 has been canceled. Therefore, claims 1-13 and 15 are presented for examination.
 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites, "second configuration information of one or more optional devices [line 15]." The examiner suggests, "second configuration information of the one or more optional devices."
Claims 10 recites, "configuration information about one or more optional devices [line 3]." The examiner suggest, "configuration information about the one or more optional devices."
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,268,392 and claim 1-11 U.S. Patent No. 9,958,929 in view of Duran et al. 
Instant Application
U.S. Pat. 9,268,392 (not in order)
U.S. Pat. 9,958,929 (not in order)
1. An information processing apparatus to which one or more optional devices are connectable, the information processing apparatus comprising: 
1. An information processing apparatus to which an external device is attachable, the information processing apparatus comprising: 
1. An image forming apparatus comprising: 

optional device attached to the image forming apparatus
a power switch; 
one or more processors; and 
at least one memory device storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
an initialization unit configured to, in a case where the information processing apparatus is activated from a power-off state, execute initialization of the external device attached to the information processing apparatus; a detection unit configured to detect an operation to turn off a power switch, 
a storing device that stores store settings of a pre-set power state to which the image forming apparatus is to be shifted in a case where an operation to turn off a power switch is detected; a memory device that stores a set of instructions; and at least one processor that executes the instructions to: 


shift a power state of the information processing apparatus from an ON state to a first OFF state according to an OFF operation of the power switch;

a storing unit configured to store settings of a pre-set power state to which the information processing apparatus is to be shifted in a case where the operation to turn off the power switch is detected;

and a control unit configured to shift, in response to the detection of the operation to turn off the power switch, the power state of the information processing apparatus from a standby state to the pre-set power state

8) wherein the storing unit can store selectively one of the power-saving state and the power-off state as the pre-set power state.
shift, in response to a detection of the operation to turn off the power switch, the power state of the image forming apparatus from a standby state to the power-off state even if the suspended state is set as the pre-set power state to which the image forming apparatus is to be shifted, 



a storing unit configured to store settings of a pre-set power state to which the information processing apparatus is to be shifted in a case where the operation to turn off the power switch is detected;

and a control unit configured to shift, in response to the detection of the operation to turn off the power switch, the power state of the information processing apparatus from a standby state to the pre-set power state

8) wherein the storing unit can store selectively one of the power-saving state and the power-off state as the pre-set power state.
4) shift the image forming apparatus from the standby state to the power-off state.





store first configuration information of one or more optional devices connected to the information processing apparatus before shifting to the first OFF state and 
second configuration information of the one or more optional devices connected to the information processing apparatus after shifting to the first OFF state;

a first acquisition unit configured to acquire information on the external device attached to the information processing apparatus before the information processing apparatus is shifted to the power-saving state; 
a storage unit configured to store the information acquired by the first acquisition unit; a second acquisition unit configured to acquire information on the external device attached to the information processing apparatus after the information processing apparatus is returned from the power-saving state;
determine, if the image forming apparatus is returned from a suspended state, whether there has been a change of an optional device attached to the image forming apparatus, the change of the optional device being at least one of an installation of a new optional device on the image forming apparatus, a removal of an optional device from the image forming apparatus, an addition of a new optional device, and a replacement of an optional device;

acquisition of information about one or more optional devices attached to the image forming apparatus, the acquired information including at least one of a model name, configuration information, and operation speed of the one or 

apparatus after the information processing apparatus is returned from the power-saving state;
execute, in a case where the image forming apparatus is activated from the power-off state,
display a predetermined information that prompts a user to restart the information processing apparatus on a display device in a case where the first configuration information is different from the second configuration information.
2) wherein the control unit prompts a user to execute the initialization of the external device in a case where the information stored in the storage unit is inconsistent with the information acquired by the second acquisition unit
in a case where it is determined that there has been the installation of the new optional device on the image forming apparatus, the removal of the optional device from the image forming apparatus, the addition of the new optional device, or the replacement of the optional device;

	Where Duran et al. teaches displaying a predetermined information that prompts a user to restart an information processing apparatus ("the Custom Installer causes computer system 100 to shut down and restart in order for Windows 98 to detect the USB Network Adapter. The Custom Installer could also prompt the user to shut down and restart computer system 100 in order for Windows 98 to detect the USB Network Adapter [par. 0029]").
Claims 2-13 and 15 are rejected via a similar analysis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang [U.S. Pub. 2012/0239918] in view of Basavaraju et al. ("Basavaraju") [U.S. Pub. 2009/0198842] further in view of Duran et al. ("Duran") [U.S. Pub. 2003/0005177].

 With regard to claim 1, Huang teaches an information processing apparatus to which one or more optional devices are connectable ("devices coupled to the computer system, for example, detecting whether a user has added or removed a hardware device [par. 0032]"), the information processing apparatus comprising: 
a power signal ("power of a computer system is turned on [par. 0002]"); 
one or more processors ("processor [par. 0003]"); and 
at least one memory device storing executable instructions, which when executed by the one or more processors ("The present invention relates to an expedited computer boot system and method [par. 0011];" the method that the system implements is inherently stored in a memory device), cause the information processing apparatus to: 
shift a power state of the information processing apparatus from an ON state to a first OFF state [fig. 4: entering sleeping state (S36)] according to an OFF operation of the power signal ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042] [fig. 4: entering hibernate state or the soft-off state? (S33)]);
shift the power state of the information processing apparatus from the ON state to a second OFF state [fig. 4: turning off the power (S39)] different from the first OFF state according to an OFF operation of the power signal ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: turning off the power (S39)]); 
store first configuration information of one or more optional devices connected to the information processing apparatus before shifting to the first OFF state ("the RAM 10 enters a self-refresh mode, that is, refreshing the latest values pertaining to the states of the devices of the computer system and then storing the refreshed values in the RAM 10 temporarily [par. 0045]" and "Upon actuation of the fast boot mode and entry into the sleeping state, the configuration settings of the devices are stored in the RAM 10 [par. 0047]");
shift the power state of the information processing apparatus from the first OFF state to the ON state according to an ON operation of the power signal (see [fig. 4] where the ON operation (S37) is receiving during the sleeping state (S36)).
Although Huang teaches detecting changes to the one or more optional devices after shifting to the first OFF state ("Turning on the power again [par. 0046]" and "the detecting unit 18 detects whether there is a change in the hardware or peripheral devices of the computer system [par. 0047]"),
Huang does not explicitly teach storing second configuration information of the one or more optional devices connected to the information processing apparatus after shifting to the first OFF state, and displaying a predetermined information that prompts a user to restart the information processing apparatus on a display device in a case where the first configuration information is different from the second configuration information.
In an analogous art (detecting devices), Basavaraju teaches storing second configuration information of one or more optional devices connected to an information processing apparatus after shifting to a first OFF state ("obtain the detected data structures associated with current connected peripheral hardware devices during the reboot [par. 0032]"); and 
displaying predetermined information on a display device in a case where a first configuration information is different from the second configuration information ("If it is determined that the change is associated with one or more lost peripheral hardware devices, then the process 400 goes to operation 460 and declares as there is one or more lost peripheral hardware devices connected to the enterprise computer system [par. 0035]" and "presented to the user [par. 0031]").
	Because Huang teaches storing configuration information in a first storage and checking whether the hardware configuration has changed [pars. 0045-0047] and Basavaraju teaches checking whether a configuration has changed by comparing first and second storage information [par. 0032-0033], it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Huang's change determination, to include Basavaraju's teachings of determining change based 
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed a result of the comparison as taught by Basavaraju, for the benefit of informing a user of the current status of the apparatus.
Although Basavaraju in the combination teaches the displayed predetermined information (as presented above), and Huang in the combination teaches returning the information processing apparatus to POST ("if the detecting unit 18 detects that there is a change in the devices coupled to the computer system, then the ROM 12 will be read, and the full POST will be executed [par. 0047]"), the combination does not explicitly teach displaying a predetermined information that prompts a user to restart the information processing apparatus.
However, it is well known in the art to prompt a user to restart when implementing configuration changes. In an analogous art (device configurations), Duran teaches displaying a predetermined information that prompts a user to restart an information processing apparatus ("the Custom Installer causes computer system 100 to shut down and restart in order for Windows 98 to detect the USB Network Adapter. The Custom Installer could also prompt the user to shut down and restart computer system 100 in order for Windows 98 to detect the USB Network Adapter [par. 0029]")
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included Duran's teachings of prompting a user to restart an apparatus, in place of Huang's teachings of going directly to POST, for the benefit of giving a user greater control over the process of initializing devices.
	Although Huang teaches various power signals (see [fig. 4] where power is turned on, sleep state is entered, power is turned off), Huang does not explicitly teach power on and off via a power switch. However, it is old and well known in the art to use a power switch to turn an information processing apparatus on and off. The examiner takes official notice that one of ordinary skill in the art at the time of the invention would have found it obvious to turn on and off an information processing apparatus via a power switch since such a power switch is used in information processing apparatuses ubiquitous to everyday life. 

With regard to claim 2, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the information processing apparatus holds, during the first OFF state the first configuration information ("computer system to 

With regard to claim 3, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the first OFF state is a suspend state or a hibernate state [fig. 4: entering sleep state (S36)] and a second OFF state is a shutdown state [fig. 4: turning off the power (S39)].  

With regard to claim 4, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to:
initialize at least one of the one or more optional devices of the information processing apparatus in a case where the information processing apparatus shifts from the second OFF state to the ON state ([fig. 4: turning off the power (S39) and turning on power (S30)] and "execution of a power-on self test (POST) by a BIOS (step S11) to determine a basic configuration and functional state of system devices [par. 0003]" and "will execute the full POST in order to load the operating system [par. 0048]"), 
wherein an initialization of the at least one of the one or more optional devices is not performed in a case where the information processing apparatus shifts from the first OFF state to the ON state (see [fig. 4] where the method goes from (S38) to (S32) without executing the POST (S31)).  

With regard to claim 5, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to: 
receive a setting operation to cause, based on at least the reception of the OFF operation of the power switch, a status of the information processing apparatus shift to the first OFF state ("determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]); and
shift a power state of the information processing apparatus from the ON state to the first OFF state based on at least a reception of the setting operation and the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. .  

With regard to claim 6, the combination above teaches the information processing apparatus according to claim 5. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to:
shift, in a case where the setting operation is not received, the power state of the information processing apparatus from the ON state to the second OFF state based on at least the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: turning off the power (S39)]).  

With regard to claim 7, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the executable instructions, when executed by the one or more processors, cause the information processing apparatus to: 
receive a setting operation for setting a power state to which the information processing apparatus is to be shifted based on at least the reception of the OFF operation of the power switch ("determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]); 
shift the power state of the information processing apparatus from the ON state to the first OFF state based on at least a reception of the setting operation for setting the first OFF state as the power state to which the information processing apparatus is to be shifted and the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast boot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: entering sleep state (S36)]); and 
shift the power state of the information processing apparatus from the ON state to a second OFF state based on at least a reception of the setting operation for setting the second OFF state as the power state to which the information processing apparatus is to be shifted and the reception of the OFF operation of the power switch ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042]" and "determine again whether the fast boot mode is actuated, wherein the fast bot mode is actuated by setting the fast boot unit [par. 0044]" and [fig. 4: turning off the power (S39)]).  

With regard to claim 9, the combination above teaches the information processing apparatus according to claim 1. Basavaraju in the combination further teaches wherein the first configuration information or the second configuration information includes at least one of a media access control (MAC) address, serial number, type of device, name of manufacturer, name of series, and name of model of an optional device ("stores persistent information that includes system wide information associated with hardware components such as hardware location id, instance number, class of hardware component, driver names, etc. [par. 0016]").  
Note: claim is presented in the alternative. 

With regard to claim 10, the combination above teaches the information processing apparatus according to claim 1. Huang in the combination further teaches wherein the first configuration information or the second configuration information is configuration information about the one or more optional devices which is are connected to the information processing apparatus ("configuration settings of devices coupled to the computer system [par. 0033]").  
	Note: claims is presented in the alternative. 

	With regard to claims 12 and 13, the combination of Huang and Basavaraju teaches claim 1 above. Claims 12 and 13 recite limitations having the same scope as those pertaining to claim 1; therefore, claims 12 and 13 are rejected along the same grounds as claim 1.

Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang  in view of Basavaraju in view of Duran further in view of Ide [U.S. Pub. 2009/0313493].

With regard to claim 8, the combination of Huang, Basavaraju, and Duran teaches the information processing apparatus according to claim 1.  
The combination does not explicitly teach wherein the information processing apparatus is a printing apparatus including a printer.  
	However, it is well known in the art that an information processing apparatus can be a printing apparatus including a printer. In an analogous art (power savings) Ide teaches where an information processing apparatus that is able to be placed in a sleep mode can be a printer ("The MFP has a plurality 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have implemented Huang's teachings of sleep states and reinitializing, within the system of Ide, for the benefit of being able to save power in a printer.

With regard to claim 11, the combination of Huang, Basavaraju, and Duran teaches the information processing apparatus according to claim 10. Although Huang teaches one or more optional devices attached to the information processing apparatus ("Execution of the POST by the BIOS entails performing a plurality of detection tasks, for example … detecting for a new hardware device [par. 0007]"), Huang does not explicitly teach a sheet discharging unit, a sheet feeding unit or a FAX unit.  
	In an analogous art (power savings), Ide teaches where it is known in the art to attach a FAX unit to an information processing apparatus ("When a "transmission/facsimile (FAX) function" of the MFP is utilized [par. 0047]" and [fig. 1: Host Computer (101)]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included Ide's teachings of connecting a FAX unit, with the teachings of Huang, for the benefit of being able to initialize newly connected devices, including a FAX unit.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Basavaraju in view of Duran further in view of Bolay et al. ("Bolay") [U.S. Pub. 2013/0219029].

With regard to claim 15, the combination of Huang, Basavaraju, and Duran teaches the information processing apparatus according to claim 1. Although Huang in the combination teaches wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to:
set the power state of the information processing apparatus to be shifted from the ON state [fig. 4: turning on the power again (S37)] to a POST from the first OFF state [fig. 4: entering sleeping state (S36) and executing POST] based on the reception of the OFF operation ("whether the user selects to enter the hibernate state or the soft-off state [par. 0042], in a case where the first configuration information is different from the second configuration information ([fig. 4: are the devices changed? 
	Haung does not explicitly teach shifting to a second OFF state from the first OFF state. 
In an analogous art (configuration changes), Bolay teaches performing a reboot where a status of an information processing apparatus is shifted from an ON state to an OFF state and then the status of the information processing apparatus is shifted to the ON state ("detecting a stored indicator requiring reboot or by analysis of the changes to the system settings in the new system configuration [par. 0037]" and [fig. 4: (411) - (401)] where the apparatus shifted from an ON state to an OFF state and then to the ON state).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted Huang's teachings of directly executing a POST to initialize device data, with Bolay's teachings of rebooting to initialize device data, because having done so would have yielded the predictable result of allowing the apparatus to still execute the POST and initialize device data. 

Response to Arguments
Applicant’s arguments with respect to claim 1, 12, and 13 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Duran et al. is now relied upon to teach the limitations regarding prompting a user to restart the information processing apparatus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119